Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 1 of 7                   PageID 3011




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 WALLACE JONES,                                     )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )       Case No. 2:20-cv-02331-JTF-tmp
                                                    )
 UNITED STATES OF AMERICA, et al.,                  )
                                                    )
        Defendants.                                 )


        ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING
       DEFENDANTS’ MOTIONS TO DISMISS, AND DISMISSING PLAINTIFF’S
                 AMENDED COMPLAINT WITH PREJUDICE


        Before the Court are Defendants Keith A. Stutes, District Attorney, 15th Judicial District

 for Lafayette Parish, Louisiana and Michelle Breaux’s Motion to Dismiss, filed on June 25, 2020

 (ECF No. 27); Defendant Maria West’s Motion to Dismiss, filed on August 26, 2020 (ECF No.

 94); and Defendants State of Louisiana, Louisiana Department of Justice, Louisiana Attorney

 General Jeff Landry, former Louisiana Attorney General James D. “Buddy” Caldwell, former

 Assistant Attorney General Michael Landry, retired Judge Herman Clause, and the Louisiana

 Department of Children & Family Services’ Motion to Dismiss, filed on December 30, 2020 (ECF

 No. 135). Plaintiff Wallace Jones filed Responses to the Motions to Dismiss on July 9, 2020,

 September 14, 2020, and January 19, 2021, respectively. (ECF Nos. 28 & 120 & 161.) Defendants

 Stutes and Breaux filed a Reply in Support of their Motion to Dismiss on July 23, 2020. (ECF No.

 50.) On January 26, 2021, the Chief Magistrate Judge entered a Report and Recommendation to

 grant Defendants’ Motions to Dismiss and dismiss Plaintiff’s Amended Complaint with prejudice.

 (ECF No. 162.) Plaintiff did not file any objections. For the reasons provided below, the Court

                                                1
Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 2 of 7                    PageID 3012




 ADOPTS the Chief Magistrate Judge’s Report and Recommendation. Defendants’ Motions to

 Dismiss are GRANTED and Plaintiff’s Amended Complaint is DISMISSED with prejudice.

                                  FACTUAL BACKGROUND

         In the Report and Recommendation, the Chief Magistrate Judge sets forth proposed

 findings of fact. The Court adopts and incorporates the Chief Magistrate Judge’s proposed

 findings of fact.

                                      LEGAL STANDARD

         Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

 by permitting the assignment of certain district court duties to magistrates.” United States v.

 Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

 and determine any pretrial matter pending before the Court, except various dispositive motions.

 28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

 recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

 disagrees with a magistrate’s proposed findings and recommendation may file written objections

 to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

         The district court reviews a magistrate judge’s proposed findings and recommendation.

 The standard of review that is applied depends on the nature of the matter considered by the

 magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A district court normally

 applies a ‘clearly erroneous or contrary to law’ standard of review for nondispositive preliminary

 measures. A district court must review dispositive motions under the de novo standard.”). Upon

 review of the evidence, the district court may accept, reject, or modify the proposed findings or

 recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.



                                                 2
Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 3 of 7                        PageID 3013




 Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive further evidence or

 recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-

 cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). “Within 14

 days after being served with a copy of the recommended disposition, a party may serve and file

 specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

 72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no clear

 error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

 advisory committee notes. A district judge should adopt the findings and rulings of the magistrate

 judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674. This is consistent

 with 28 U.S.C. § 636’s purposes of preserving judicial economy and avoiding “duplication of time

 and effort” caused when “both the magistrate and the district court perform identical tasks.”

 Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

                                             ANALYSIS

         In the Report and Recommendation, the Chief Magistrate Judge recommends dismissal of

 Plaintiff’s claims with prejudice, on multiple grounds. The Chief Magistrate Judge concluded (1)

 the Court lacks personal jurisdiction over all Defendants; and (2) the Court lacks subject matter

 jurisdiction over Plaintiff’s claims pursuant to the Rooker-Feldman doctrine, preclusion from

 reviewing orders from other district courts, Eleventh Amendment immunity, and Apple v. Glenn,

 183 F.3d 477 (6th Cir. 1999). (ECF No. 162, 7, 15, 18–20, 23.) This Court agrees.

    I.      Personal Jurisdiction

         The Report and Recommendation found that Plaintiff had not met his burden to establish

 personal jurisdiction over Defendants in this matter. (ECF No. 162, 7.) This Court lacks the

 general form of personal jurisdiction over all Defendants in this matter because each Defendant is

                                                   3
Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 4 of 7                                   PageID 3014




 either an individual Louisiana resident or a subdivision of the Louisiana state government. (ECF

 No. 162, 10–11) (citing Malone v. Stanley Black & Decker, Inc., 965 F.3d 499, 502 (6th Cir.

 2020)). The Report and Recommendation also found that, because Plaintiff’s Amended Complaint

 fails to establish that Defendants have any contact with Tennessee or that Plaintiff’s suit arises

 from any such contact, specific personal jurisdiction is absent. 1 (Id. at 11–12) (citing Calphalon

 Corp. v. Rowlette, 228 F.3d 718, 721 (6th Cir. 2020)). Because Plaintiff’s Amended Complaint

 establishes no activity undertaken by Defendants in Tennessee, and thus no purposeful availment

 of or presence within Tennessee, the Court agrees with the Chief Magistrate Judge that personal

 jurisdiction over Defendants is lacking in this case and that Plaintiff’s claims should be dismissed. 2

     II.      Subject Matter Jurisdiction

           The Chief Magistrate Judge found that in addition to personal jurisdiction being absent,

 this Court lacks subject matter jurisdiction over Plaintiff’s claims. (ECF No. 162, 12.) The Report

 and Recommendation explained that, while not all Defendants have moved to dismiss for lack of

 subject matter jurisdiction, the Court may raise the issue sua sponte. (Id. at 14) (citing United

 States v. McDougal, 368 F. App’x 648, 653 (6th Cir. 2010)). The Chief Magistrate Judge found

 several bars to subject matter jurisdiction over Plaintiff’s claims and recommends dismissal. (Id.

 at 15–24.)

           A. Rooker-Feldman Doctrine




 1
   The Report and Recommendation notes that the Western District of Tennessee is an improper venue for Plaintiff’s
 claims. (ECF No. 162, 12 n.7.)
 2
   The Report and Recommendation notes that all Defendants remaining in this litigation have moved to dismiss
 Plaintiff’s claims, with the exception of Cheryl Bethea and “Unknown District Court Clerk Louisiana Western
 Division.” (ECF No. 162, 6 n.5.) Ultimately, regardless of any personal jurisdiction issues involving these
 Defendants, dismissal of the entirety of this case is also appropriate due to a lack of subject matter jurisdiction.

                                                          4
Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 5 of 7                      PageID 3015




         The Report and Recommendation finds that pursuant to the Rooker-Feldman doctrine,

 which holds that federal district courts may not review state court proceedings, the Court lacks

 subject matter jurisdiction over Plaintiff’s claims. (ECF No. 162, 15) (citing Gottfried v. Med.

 Planning Servs., Inc., 142 F.3d 326, 330 (6th Cir. 1998)). The Chief Magistrate Judge found, and

 this Court agrees, that instead of asserting an independent claim, Plaintiff’s Amended Complaint

 asserts that the injury Plaintiff suffered was the state court judgment itself. (Id. at 16) (citing

 Lawrence v. Welch, 531 F.3d 364, 368 (6th Cir. 2008)). This conclusion is bolstered by the fact

 that Plaintiff requests the Court set aside the Louisiana state court judgment as part of the relief.

 (Id.) (citing VanderKodde v. Mary Jane M. Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020)). Thus,

 pursuant to the Rooker-Feldman doctrine, this Court lacks subject matter jurisdiction over

 Plaintiff’s claims.

         B. Jurisdiction to Review Federal Court Orders

         The Chief Magistrate Judge found that Plaintiff’s Amended Complaint seeks this Court’s

 review of judgments entered in Plaintiff’s prior cases in the Western District of Louisiana and Fifth

 Circuit Court of Appeals. (ECF No. 162, 19–20.) Because federal district courts generally lack

 jurisdiction to engage in such review, the Report and Recommendation finds preclusion of subject

 matter jurisdiction on this ground as well. (Id. at 19) (citing Laues v. Roberts, No. 2:14-CV-12313,

 2015 U.S. Dist. LEXIS 38726, at *12–13 (E.D. Mich. Mar. 25, 2015)). Finding no clear error on

 the face of the record, this Court agrees.

         C. Eleventh Amendment Immunity

         The Chief Magistrate Judge found that, in addition to the above jurisdictional issues, some

 Defendants in this matter are immune under the Eleventh Amendment to the United States


                                                  5
Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 6 of 7                         PageID 3016




 Constitution—an issue that the Court may raise sua sponte. (ECF No. 162, 21) (citing Russell v.

 Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015)). Specifically, the Louisiana State Court,

 Louisiana Office of Attorney General, and Louisiana Department of Children and Family Services

 are immune because they are part of the State of Louisiana. (Id. at 22.) (citing Holliday v. Bd. of

 Supervisors of LSU Agric. & Mech. College, 2014-CC-0585, 149 So.3d 227, 229 (La. 2014)).

 Additionally, Defendants Clause, Caldwell, M. Landry, J. Landry, and Bethea are immune because

 Plaintiff’s suit involves actions they undertook in their official capacity. (Id.) (citing Thiokol Corp.

 v. Dep’t of Treasury, State of Mich., Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993)).

        D. Apple v. Glenn Standard

        Finally, the Chief Magistrate Judge found the Court lacks subject matter jurisdiction

 because Plaintiff’s claims fall within the category of claims precluded by the standard pronounced

 in Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).            The Report and Recommendation

 concluded—and this Court agrees—that Plaintiff’s Amended Complaint is “wholly

 unsubstantiated” and is within a category of complaints that are “totally implausible, attenuated,

 unsubstantial, frivolous, devoid of merit, or no longer open to discussion[.]” (ECF No. 162, 23)

 (quoting Apple, 183 F.3d at 479). While normally dismissal for lack of subject matter jurisdiction

 is without prejudice, dismissal with prejudice is appropriate because Plaintiff’s Amended

 Complaint is frivolous. See Meitzner v. Young, No. 16-1479, 2016 U.S. App. LEXIS 24486, at *6

 (6th Cir. Oct. 25, 2016); see also Ernst v. Rising, 427 F.3d 351, 367 (6th Cir. 2005) (“In rare

 circumstances . . . a district court may use its inherent power to dismiss with prejudice (as a

 sanction for misconduct) even a case over which it lacks jurisdiction.” (quoting Mitan v. Int’l Fid.

 Ins. Co., 23 F. App’x 292, 298 (6th Cir. 2001))). Plaintiff has engaged in a course of frivolous




                                                    6
Case 2:20-cv-02331-JTF-tmp Document 175 Filed 03/16/21 Page 7 of 7                                        PageID 3017




 litigation and duplicative filing in this Court, and Plaintiff’s previous cases in other courts appear

 to differ little. The Court exercises its discretion and dismisses Plaintiff’s claims with prejudice.

     III.      Restrictions on Plaintiff’s Filings

            The Court lacks jurisdiction over this matter, and the case will be dismissed pursuant to

 this Order. Thus, no useful purpose would be served by continuing to address any motion Plaintiff

 may file. The Clerk is directed not to file any further documents submitted in this case except for

 a notice of appeal. Any documents submitted by Plaintiff other than a notice of appeal shall be

 returned to him without filing. Continued abuse of the litigation process by Plaintiff may result in

 sanctions.

                                                  CONCLUSION

            In the absence of any party objections and having satisfied itself that there is no clear error

 on the face of the record, the Court ADOPTS the Report and Recommendation and GRANTS

 Defendants’ Motions to Dismiss (ECF Nos. 27 & 94 & 135).                                 Plaintiff’s Complaint is

 DISMISSED with prejudice. 3 Because Plaintiff’s claims are dismissed, any objections Plaintiff

 may have to the Chief Magistrate Judge’s Order Denying Plaintiff’s Motion to Fix Clerical Errors

 (ECF No. 171) and Order Denying Plaintiff’s Motion for Sanctions for Spoliation of Evidence

 (ECF No. 172) are moot.

            IT IS SO ORDERED this 16th day of March, 2021.

                                                                                    s/John T. Fowlkes, Jr.___
                                                                                    JOHN T. FOWLKES, JR.
                                                                                    United States District Judge



 3
  Due to his pro se status, the Court notifies Plaintiff of his right to appeal pursuant to Rule 4 of the Federal Rules of
 Appellate Procedure, which provides: “In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the
 notice of appeal required by Rule 3 must be filed with the district clerk within 30 days after entry of the judgment or
 order appealed from.” Fed. R. App. P. 4(a)(1)(A).

                                                            7
